21-30107-hcm Doc#37 Filed 04/07/21 Entered 04/07/21 23:47:36 Main Document Pg 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

                                WITNESS AND EXHIBIT LIST

    Main Case No: 21-30107                               Name of Debtor:    PDG Prestige, Inc.

                     WITNESSES:
        1. Any witnesses designated by any other party Judge:               Christopher Mott
        2. Any rebuttal witnesses as may be necessary. Courtroom
                                                       Deputy:
        3. Michael Dixson, President, PDG-Prestige,    Hearing Date:        April 12, 2021
            Inc.
        4.                                             Hearing Time:        1:30 p.m.
        5.                                             Party’s Name:        PDG Prestige, Inc.
        6.                                             Attorney’s Name:     Jeff Carruth
        7.                                             Attorney’s Phone:    713-341-1158
        8.                                             Attorney’s email:    jcarruth@wkpz.com
        9.                                             Nature of            See list below.
                                                       Proceeding:
        10.
                       EXHIBITS
                    See attached list

    List regarding Nature of the Proceeding:

    Motion of Debtor to (I) Enter into Debtor Possession Credit Agreement, (II) Grant Priming
    Liens Under Code Sec. 364(D), and (III) Provide Related Relief (Docket No. 24)




                                   {continued on following sheet}




   WITNESS AND EXHIBIT LIST — Page 1   1942150.DOCX
21-30107-hcm Doc#37 Filed 04/07/21 Entered 04/07/21 23:47:36 Main Document Pg 2 of 3




   Dated: April 7, 2021                     Respectfully submitted:
                                            WEYCER, KAPLAN, PULASKI & ZUBER, P.C.

                                            By:      /s/ Jeff Carruth
                                                  JEFF CARRUTH (TX SBN:. 24001846)
                                                  24 Greenway Plaza Suite 2050
                                                  Houston TX 77046
                                                  Telephone: (713) 341-1158
                                                  Fax: (866) 666-5322
                                                  E-mail: jcarruth@wkpz.com

   1942150.DOCX                             ATTORNEYS FOR PDG PRESTIGE, INC.

                                   CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the foregoing document has been served upon all
   parties receiving the Court’s ECF e-mail notification for this case on April 7, 2021, including the
   parties on the attached service list.

                                                        /s/ Jeff Carruth
                                                        JEFF CARRUTH




   WITNESS AND EXHIBIT LIST — Page 2     1942150.DOCX
21-30107-hcm Doc#37 Filed 04/07/21 Entered 04/07/21 23:47:36 Main Document Pg 3 of 3




                                             EXHIBITS

   Exhibit No.   Description                                  Offer   Object   Admit
   PDG001        DIP Credit Agreement (see Docket No. 24)
   PDG001        DIP Order Checklist (see Docket No. 24)
   PDG003        DIP Order (see Docket No. 24)
   PDG004        [reserved]
   PDG005        [reserved]
   PDG006        [reserved]
   PDG007        [reserved]
   PDG008        NMREA Collier’s Listing Agreement
                 (see Docket No. ____)
   PDG009        NMREA lien filings to date
                 (see Docket No. ____)
   PDG110        Certificate of Service + proof of service
                 (Docket No. 34)
   PDG111        [reserved]
                 Any exhibits designated by any other party
                 Rebuttal exhibits as necessary




   WITNESS AND EXHIBIT LIST — Page 3   1942150.DOCX
